Title: To James Madison from Thomas Bulkeley, 24 October 1801
From: Bulkeley, Thomas
To: Madison, James


					
						Sir
						Lisbon 24th. October 1801
					
					I had the honor to write you last by the Neptune Coleman Master bound to Alexandria and Schooner Essex Storey Master bound to Newbury Port.  As I understand Col. Humphreys forwards you by this Conveyance the Preliminary Articles between France & England I do not enclose them.  The Peace has made a very great alteration in the sale of our produce here, particularly the Articles of Provisions for which no sale can be obtained on board  Consequently those cargoes lately arrived must be landed for a slow retale sale.
					Having lately discoverd some very flagrant practices in the conduct of my Acting Vice Consul in this City a Portuguese by name Marcelino Roiz da Silva in overcharges in the lights and tonnage monies paid on our vessels, paying in the Customhouse one sum & charging a much higher to the Captains I considered it an indispensable duty to immediately discharge him,  His conduct has been such towards me since, that in any other country woud be severely punished.  It has been such that the Intendant General of the Police has bound him never more to say or act in any manner against me on pain of being banished to Affrica.  Nothing but the complicating with him in his fraudulent practices several Customhouse Officers concernd has saved him from total ruin but it woud be dangerous in its consequences to bring his practices to public view.  He boasts that by ruining him six or eight other persons woud be concerned & the event prove serious, meaning by that, threats.
					As I understand he is going to America by way of St. Uber he may have the Audacty to wait on you & consequently it is my duty to acquaint you with his conduct.
					He has several Certificates signed, The one signed by some of our Citizens  Some of them who have signed it know nothing of him.  Others who knew him & to whom I have since shown the Cause of my discharging him are extreemly sorry  One among the last Thomas Lovell is & has declared to me that Silva deceived him by saying that I had no objection & woud signd it.  Messrs: Seeman of New York, Loving of Boston & Taylor of Virginia woud not sign it nor woud several Captains in the Port.

					
						
							He has one Signed by the Officers of the Marco—Tonnage
							}
							concernd with him
						
						
							also another by those of the Faroes—Lights
						
					
					also another by One of the Escrivaens of the Great Table, with whom    was well understood.
					He has also one signed by some merchants with whom he has had dealings & consequently paid them their demands but neither of them are acquainted with the cause of my discharging him.
					I have considered it most proper to advise you of this in a private letter & request it may not be brought to Public light, for shoud it be it may prove serious in its consequences where laws are not enforced & where assignations are frequent & no notice taken of them.
					I have considerd the Interest of our Ship owners in discharging him & consequently an indispensable duty in me so to do, & I flatter myself it will meet your entire approbation.  I have the honor to be with the greatest respect & veneration Sir Your most humble Servant
					
						Thomas Bulkeley
					
				 
   The preceding is the full transcription of a document that was previously abstracted
        in The Papers of James Madison, Secretary of State series. 
        The original abstract contains additional annotation and source information.

   Go to the original abstract
